Opinion Issued December 13, 2007
     










In The
Court of Appeals
For The
First District of Texas




NO. 01-07-00807-CV




IN RE RODERICK REESE., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus, relator, Roderick L. Reese, challenges the
trial court’s Order.
  Relator does not include the Order or describe its contents.    
 
          We deny the petition for writ of mandamus.
          PER CURIAM

Panel consists of Chief Justice Radack and Justices Alcala and Bland.